DETAILED ACTION
This is in response to applicant's communication filed on 06/05/2020, wherein:
Claim 1-3, 5-7, 11-12, 14-15, 19-20, 22-25, 27-28, and 30-31 are pending.
Claim 1-3, 5-7, 11-12, 14-15, 19-20, 22-25, 27-28, and 30-31 are amended.
Claim 4, 8-10, 13, 16-18, 21, 26, 29, and 32 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 6, 11, 15, 19-20, 22, 24, 27, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al. (US 20140362710 A1) in view of Bolin et al. (WO 2017186658 A1, provided by Applicant on 06/05/2020).

Regarding claim 1, Mukherjee discloses method performed by a first communication device (Fig. 1 – member 112, par. 0017) operating in a wireless communications network, the wireless communications network comprising a group of communication devices (Abstract and Fig. 1), the method comprising: 
determining that a number of communication devices, comprised in the group of communication devices, having reported that data about a second communication device comprised in the group of communication devices has not been received within a time period, is above a threshold (Fig. 1 and par.  0017 – “During operation, the members 112 of the group 110 communicate with each other and are configured to ensure that all of the members 112 of the group 110 are present. Upon detecting that a member 112 of the group 110 is not present for a certain length of time, one or more members 112 of the group 110 communicates to the location server 130, via the communications network 120, the absence of the member 112 of the group 110”, 0021 – “the peer-to-peer ad hoc network system is used to monitor the presence of members of the group. In one example, the group is class of children that are on a field trip and the supervisor, or teacher, uses the system to make sure that the kids are always with the group even if he/she can not see them. In this example, each child has a locating device and the locating devices form the peer-to-peer ad hoc network”), and 
initiating transmitting an indication to at least one receiving device, the indication indicating a result of the determination (par. 0017 – “the communication that a member 112 of the group 110 is missing may be sent from any of the members 112 of the group 110, including the missing member 112. Upon receiving the notification that a member 112 of the group 110 is missing, the location server 130 sends an alert to one or more supervisor devices 140 that corresponds to the missing member 112. In exemplary embodiments, the alert may be a text message, a phone call, an email, or any other suitable form of communication”, par. 0021 – “the peer-to-peer ad hoc network may be configured to generate a notification that a member of the group is missing after no other member of the group has communicated with the missing member for a specified period of time, for example in one minute. If the peer-to-peer ad hoc network determines that a child is missing from the group, the supervisor is notified of the child's absence”).
However, the reference is silent on details report data about a position of a second communication device comprised in the group of communication devices.
Bolin discloses method and apparatus for verifying presence of user running a status check application by broadcasting presence check acknowledgement signal comprising location information (abstract, par. 0020, and 0056).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Mukherjee, and have location information shared between mobile device within a group for presence detection, as taught by Bolin because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to 

Regarding claim 2, the combined teaching of Mukherjee and Bolin discloses the method according to claim 1, wherein the at least one receiving device is at least one of: a) at least a third communication device comprised in the group of communication devices, b) all the communication devices comprised in the group of communication devices, and c) a network node operating in the wireless communications network (Mukherjee - abstract – “The system also includes a location server configured to communicate with the locating device of at least one of the plurality of members and a supervisor device configured to receive an alert from the location server, wherein the alert is generated by the location server in response to a detection of the absence of one of the plurality of members from the group”, par. 0006 – “The system also includes a location server configured to communicate with the locating device of at least one of the plurality of members and a supervisor device configured to receive an alert from the location server, wherein the alert is generated by the location server in response to a detection of the absence of one of the plurality of members from the group”). 

claim 3, the combined teaching of Mukherjee and Bolin discloses the method according to claim 1, wherein the determining is based on a respective timer kept by each of the communication devices comprised in the group of communication devices, the respective timer defining the time period during which the data is to be received, a duration of the time period having been agreed to by the communication devices comprised in the group of communication devices, and receiving, from the communication devices comprised in the group of communication devices, a number of notifications of expiration of the respective timers, and wherein the determining is based on the received number of notifications (Mukherjee - Fig. 1 and par.  0017 – “During operation, the members 112 of the group 110 communicate with each other and are configured to ensure that all of the members 112 of the group 110 are present. Upon detecting that a member 112 of the group 110 is not present for a certain length of time, one or more members 112 of the group 110 communicates to the location server 130, via the communications network 120, the absence of the member 112 of the group 110”, 0021 – “the peer-to-peer ad hoc network system is used to monitor the presence of members of the group. In one example, the group is class of children that are on a field trip and the supervisor, or teacher, uses the system to make sure that the kids are always with the group even if he/she can not see them. In this example, each child has a locating device and the locating devices form the peer-to-peer ad hoc network”).

Regarding claim 6, the combined teaching of Mukherjee and Bolin discloses the method according to any of claim 1, wherein the indication comprises at least one of: a first indication that the second communication device is missing (Mukherjee - par. 0017 – “the communication that a member 112 of the group 110 is missing may be sent from any of the members 112 of the group 110, including the missing member 112. Upon receiving the notification that a member 112 of the group 110 is missing, the location server 130 sends an alert to one or more supervisor devices 140 that corresponds to the missing member 112. In exemplary embodiments, the alert may be a text message, a phone call, an email, or any other suitable form of communication”, par. 0021 – “the peer-to-peer ad hoc network may be configured to generate a notification that a member of the group is missing after no other member of the group has communicated with the missing member for a specified period of time, for example in one minute. If the peer-to-peer ad hoc network determines that a child is missing from the group, the supervisor is notified of the child's absence”), a second indication of a latest known position of the second communication device, and a third indication of a last measured signal strength between 

Regarding claim 11, Mukherjee discloses a method performed by a third communication device operating in a wireless communications network, the wireless communications network comprising a group of communication devices, the third communication device being comprised in the group of communication devices (Fig. 1 – member 112), the method comprising:
starting a respective timer defining a time period during which data about a second communication device comprised in the group of communication devices is to be received, a duration of the time period having been agreed to by the communication devices comprised in the group of communication devices (par. 0017 – “Upon detecting that a member 112 of the group 110 is not present for a certain length of time, one or more members 112 of the group 110 communicates to the location server 130, via the communications network 120, the absence of the member 112 of the group 110” which indicates the second device starting timer with a duration agreed upon, par. 0021 – “member of the group is missing after no other member of the group has communicated with the missing member for a specified period of time, for example in one minute”), and 
(par. 0017 – “the communication that a member 112 of the group 110 is missing may be sent from any of the members 112 of the group 110, including the missing member 112. Upon receiving the notification that a member 112 of the group 110 is missing, the location server 130 sends an alert to one or more supervisor devices 140 that corresponds to the missing member 112. In exemplary embodiments, the alert may be a text message, a phone call, an email, or any other suitable form of communication”, par. 0021 – “the peer-to-peer ad hoc network may be configured to generate a notification that a member of the group is missing after no other member of the group has communicated with the missing member for a specified period of time, for example in one minute. If the peer-to-peer ad hoc network determines that a child is missing from the group, the supervisor is notified of the child's absence”). 
However, the reference is silent about a respective timer defining a time period during which data about a position of a second communication device.
 (abstract, par. 0020, 0056).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Mukherjee, and have location information shared between mobile device within a group for presence detection, as taught by Bolin because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to obtain details information about presence of mobile device within in a group.

Regarding claim 15, the combined teaching Mukherjee and Bolin discloses the method according to claim 11, wherein the sent notification comprises at least one of: a first indication that the second communication device is missing (Mukherjee - par. 0017 – “the communication that a member 112 of the group 110 is missing may be sent from any of the members 112 of the group 110, including the missing member 112. Upon receiving the notification that a member 112 of the group 110 is missing, the location server 130 sends an alert to one or more supervisor devices 140 that corresponds to the missing member 112. In exemplary embodiments, the alert may be a text message, a phone call, an email, or any other suitable form of communication”, par. 0021 – “the peer-to-peer ad hoc network may be configured to generate a notification that a member of the group is missing after no other member of the group has communicated with the missing member for a specified period of time, for example in one minute. If the peer-to-peer ad hoc network determines that a child is missing from the group, the supervisor is notified of the child's absence”), a second indication of a latest known position of the second communication device, a third indication of a last measured signal strength between the second communication device and the third communication device. 

Regarding claim 19, the scope and content of the claim recites a first communication device for performing the method of claim 1, therefore, being addressed as in claim 1.

Regarding claim 20, the combined teaching of Mukherjee and Bolin discloses the first communication device according to claim 19, wherein the at least one receiving device is at least one of: a) at least a third communication device configured to be comprised in the group of communication devices, b) all the communication devices configured to be comprised in the group of communication devices, and c) a network node (Mukherjee - abstract – “The system also includes a location server configured to communicate with the locating device of at least one of the plurality of members and a supervisor device configured to receive an alert from the location server, wherein the alert is generated by the location server in response to a detection of the absence of one of the plurality of members from the group”, par. 0006 – “The system also includes a location server configured to communicate with the locating device of at least one of the plurality of members and a supervisor device configured to receive an alert from the location server, wherein the alert is generated by the location server in response to a detection of the absence of one of the plurality of members from the group”), and/or wherein to determine is configured to be based on a respective timer configured to be kept by each of the communication devices configured to be comprised in the group of communication devices, the respective timer being configured to define the time period during which the data is to be received, a duration of the time period having been agreed to by the communication devices comprised in the group of communication devices. 

Regarding claim 22, the combined teaching of Mukherjee and Bolin discloses the first communication device according to claim 20, being (Mukherjee - Fig. 1 and par.  0017 – “During operation, the members 112 of the group 110 communicate with each other and are configured to ensure that all of the members 112 of the group 110 are present. Upon detecting that a member 112 of the group 110 is not present for a certain length of time, one or more members 112 of the group 110 communicates to the location server 130, via the communications network 120, the absence of the member 112 of the group 110”, 0021 – “the peer-to-peer ad hoc network system is used to monitor the presence of members of the group. In one example, the group is class of children that are on a field trip and the supervisor, or teacher, uses the system to make sure that the kids are always with the group even if he/she cannot see them. In this example, each child has a locating device and the locating devices form the peer-to-peer ad hoc network”). 

Regarding claim 24, the scope and content of the claim recites a first communication device for performing the method of claim 6, therefore, being addressed as in claim 6.

Regarding claim 27, the scope and content of the claim recites a third communication device configured to perform the method of claim 11, therefore, being addressed as in claim 11.

Regarding claim 31, the scope and content of the claim recites a third communication device configured to perform the method of claim 15, therefore, being addressed as in claim 15.

Claim 7, 12, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al. (US 20140362710 A1) in view of Bolin et al. (WO 2017186658 A1, provided by Applicant on 06/05/2020) and Spencer (US 4906972 A).

Regarding claim 7, the combined teaching of Mukherjee and Bolin  discloses the method according to claim 1, however, silent on details about further comprising at least one of: starting the respective timer defining the time period during which the data is to be received, and resetting the started respective timer based on at least one transmission received from the second communication device before expiration of the time period, and revoking the indication to the at least one receiving device based on at 
Spencer discloses at least one of: starting the respective timer defining the time period during which the data is to be received, and resetting the started respective timer based on at least one transmission received from the second communication device before expiration of the time period, and revoking the indication to the at least one receiving device based on at least one transmission detected from the second communication device after expiration of the time period (col. 5 ln 20-35 – “In response to depression of the check-in momentary contact switch 12, the encoded indication of which is transmitted by transmitter 16 to receiver 46, decoder 50 resets the timing operation of a timer 62. The time-out period of timer 62 corresponds to the predetermined check-in period during which it is expected the remote check-in will be received; if it is not, that is if timer 62 is allowed to time-out without reset, an output is delivered to display 54 to indicate the identity of the remote unit failing to check in on time, and initiating operation of the audible and visible alarm means”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Mukherjee and Bolin, and have timer reset upon check-in signal, as taught by Spencer because doing so would make use of known 

Regarding claim 12, the combined teaching of Mukherjee and Bolin discloses the method according to claim 11, further comprising: receiving an indication from a first communication device operating in the wireless communications network, the indication indicating that a number of communication devices, comprised in the group of communication devices, having reported that the data about the position of the second communication device has not been received within the time period, is above a threshold, wherein the at least one receiving device is at least one of: a) a first communication device comprised in the group of communication devices, and b) all the communication devices comprised in the group of communication devices (Mukherjee - Fig. 1 and par.  0017 – “During operation, the members 112 of the group 110 communicate with each other and are configured to ensure that all of the members 112 of the group 110 are present. Upon detecting that a member 112 of the group 110 is not present for a certain length of time, one or more members 112 of the group 110 communicates to the location server 130, via the communications network 120, the absence of the member 112 of the group 110”, 0021 – “the peer-to-peer ad hoc network system is used to monitor the presence of members of the group. In one example, the group is class of children that are on a field trip and the supervisor, or teacher, uses the system to make sure that the kids are always with the group even if he/she cannot see them. In this example, each child has a locating device and the locating devices form the peer-to-peer ad hoc network”).
However, the reference is silent on details about resetting the started respective timer based on at least one transmission received from the second communication device before expiration of the time period.
Spencer discloses resetting the started respective timer based on at least one transmission received from the second communication device before expiration of the time period (col. 5 ln 20-35 – “In response to depression of the check-in momentary contact switch 12, the encoded indication of which is transmitted by transmitter 16 to receiver 46, decoder 50 resets the timing operation of a timer 62. The time-out period of timer 62 corresponds to the predetermined check-in period during which it is expected the remote check-in will be received; if it is not, that is if timer 62 is allowed to time-out without reset, an output is delivered to display 54 to indicate the identity of the remote unit failing to check in on time, and initiating operation of the audible and visible alarm means”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the 

Regarding claim 25, the scope and content of the claim recites a first communication device for performing the method of claim 7, therefore, being addressed as in claim 7.

Regarding claim 28, the scope and content of the claim recites a third communication device configured to perform the method of claim 12, therefore, being addressed as in claim 12.

Allowable Subject Matter
Claim 5, 14, 23, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643